COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


PAULETTE'S DUSTERS & ROBES AND
 AMERICAN MOTORISTS INSURANCE COMPANY
                                                  MEMORANDUM OPINION *
v.   Record No. 0542-97-3                             PER CURIAM
                                                     JULY 29, 1997
JUANITA HOWELL


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Ramesh Murthy; Penn, Stuart & Eskridge, on
            brief), for appellants.
            (Ginger Jonas Largen; Morefield, Kendrick,
            Hess & Largen, on brief), for appellee.



     Paulette's Dusters & Robes and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that

employer failed to prove that Juanita Howell's (claimant)

continuing disability was not causally related to her compensable

September 11, 1995 injury by accident.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

employer's evidence sustained its burden of proof, the

commission's findings are binding and conclusive upon us.    See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     In denying employer's change in condition application, the

commission summarized the treating physician's opinions as

follows:
           [In his July 11, 1996 medical report, Dr.
           Brad] Beeson . . . notes that the claimant
           suffers from a chronic degenerative disc
           problem in her lower back that is "not a
           consequence of her recent lumbar strain." He
           goes on to say

                I feel that any acute strain would
                have had ample time to heal over
                the past nine months and do not
                feel that her present complaints
                can be directly related to the
                acute injuries she had last
                September.

                On September 30, 1996, Dr. Beeson wrote
           another report, this time to the claimant's
           attorney. In that letter, Beeson opined that
           the low back injuries that the claimant
           sustained on September 11, 1995, had
           aggravated the claimant's pre-existing back
           condition. He also noted that the claimant
           had been able to work prior to the injury,


                                  2
          had not been able to return to work since the
          injury, has had continuing pain, and is
          unable to return to work due to her chronic
          pain syndrome.


     Based upon this medical evidence, the commission ruled that

"[g]iven Dr. Beeson's reports of July 11 and September 30, 1996,

the evidence, is, at best, in equipose [sic] as to whether the

claimant's disability is unrelated to the work injury.

Therefore, we find that the employer . . . [has] failed to carry

the burden of proof."
     Based upon Dr. Beeson's apparently conflicting opinions

concerning the cause of claimant's continuing disability, we

cannot find as a matter of law that employer's evidence sustained

its burden of proof.

     Employer contends that the commission ignored Dr. Beeson's

June 14, 1996 notes in rendering its decision.   On that date, Dr.

Beeson wrote as follows:   "I do not feel that Ms. Howell's

continued back pain is due to any recent injury but more the

result of her degenerative disc disease."   There is no evidence

that the commission did not weigh this medical evidence in

rendering its decision.    Moreover, the commission could have

reasonably concluded that Dr. Beeson's June 14, 1996 notes did

not clear up the ambiguity created by his later reports.

"Medical evidence is not necessarily conclusive, but is subject

to the commission's consideration and weighing."    Hungerford
Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213,

215 (1991).



                                  3
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                           4